Exhibit 10.1

 

LICENSE AGREEMENT

 

AMENDMENT NO. 3

 

THIS AMENDMENT NO. 3 TO THE LICENSE AGREEMENT (“Third Amendment”) is made and
entered into effective as of March 25, 2005 (“Third Amendment Date”) by and
between ROCHE PALO ALTO LLC (successor in interest by merger to SYNTEX (U.S.A.)
INC.) (“Roche”), having offices at 3431 Hillview Avenue, Palo Alto, California
94304, and CV THERAPEUTICS, INC. (“CVT”), having an address at 3172 Porter
Drive, Palo Alto, California 94304. Capitalized Terms used in the Third
Amendment that are not otherwise defined herein shall have the same meanings as
such terms are defined in the License Agreement.

 

RECITALS

 

Roche and CVT entered into the License Agreement effective March 27, 1996
(“License Agreement”) and entered into two Amendments to the License Agreement
effective July 3, 1997 and November 30, 1999, respectively (“Amendments”). The
License Agreement as amended by the Amendments and this Third Amendment shall
constitute the “Agreement.”

 

The parties now wish to amend the Agreement to change date of the payment of the
milestones and otherwise amend the Agreement as expressly set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
sufficiency of which is hereby acknowledged, Roche and CVT now wish to amend the
Agreement as follows effective as of the Third Amendment Date:

 

1.    Amendment of Sections 5.1(b)(2) and (3).    Sections 5.1(b)(2) and (3) of
the License Agreement are hereby amended and replaced in their entirety with the
following new Sections 5.1(b)(2) and (3):

 

  (2) First NDA Payment.    Within thirty (30) days of the first approval of an
NDA or equivalent in one of the Major Market Countries (the “First Approval”),
CVT shall pay to Roche Eleven Million United States Dollars (US$11,000,000.00).
If the First Approval of an NDA or equivalent in one of the Major Market
Countries has not occurred by March 31, 2006, CVT shall pay to Roche by no later
than April 10, 2006 Three Million United States Dollars (US$3,000,000.00). If,
after March 31, 2006, CVT receives the First Approval of an NDA or equivalent in
one of the Major Market Countries, CVT shall pay to Roche Eight Million United
States Dollars (US$8,000,000.00) within thirty (30) days of such First Approval.

 

  (3) Second NDA Payment.    In addition to the payment in Section 5.1(b)(2)
above, CVT shall pay to Roche within thirty (30) days of the second approval of
an NDA or equivalent in one of the Major Market Countries Nine Million United
States Dollars (US$9,000,000.00).



--------------------------------------------------------------------------------

2.    Amendment of Section 5.1(b)(5).    Section 5.1(b)(5) shall be deleted in
its entirety.

 

3.    Ratification of Changes to Article XIII – Notices.    For the avoidance of
doubt, the parties ratify and agree that the original notice provisions under
Article XIII of the Agreement are hereby replaced with the following, which
shall apply for purposes of all notices (including notices regarding payments
and payments themselves) under the Agreement:

 

  For Roche: Roche Palo Alto LLC

       3431 Hillview Avenue

       Palo Alto, California 94304

       Attn: General Counsel

       Facsimile: (650) 852-1338

 

  And with a copy to: F. Hoffmann-La Roche Ltd

       P.O. Box CH-4070 Basel

       Switzerland

       Attn: Corporate Law

       Facsimile: 41-61-68-81396

 

  For CVT: CV Therapeutics, Inc.

       3172 Porter Drive

       Palo Alto, CA 94304

       Attn: General Counsel

       Facsimile: (650) 858-0388

 

  With a copy to: Latham & Watkins LLP

       135 Commonwealth Drive

       Menlo Park, CA 94025

       Attn: Alan Mendelson, Esq.

       Facsimile: (650) 463-2600

 

4.    Full Force and Effect.    This Third Amendment amends the terms of the
Agreement and the Amendments and is deemed incorporated into, and governed by
all the other terms of, the Agreement and Amendments. In the event of any
conflict between the terms of the Agreement and the Amendments and the terms of
this Third Amendment, the terms of this Third Amendment shall govern. The
provisions of the Agreement, as amended by the Amendments and this Third
Amendment, remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to be
effective as of the Third Amendment Date.

 

ROCHE PALO ALTO LLC       CV THERAPEUTICS, INC. By:   /s/ Robert B. Stein      
By:   /s/ Louis G. Lange Name:   Robert B. Stein       Name:   Louis G. Lange,
M.D., Ph.D. Title:   President       Title:   Chairman & CEO